EASONS FOR ALLOWANCE

Status of Claims
This action is in response to the request for continued examination dated 1 November 2021.
Claims 1, 4-8, 11-15, and 18-20 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 October 2021 was considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Ortiz, Khan, Hamilton, Iijima, and Gong discloses as discussed in the action mailed 30 July 2021. However, the combination of Ortiz, Khan, Hamilton, Iijima, and Gong fails to disclose at least “wherein the credit authorization public key is pre-stored on the POS terminal”. Moreover, the missing claim limitations from the 
Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
Regarding subject matter eligibility, the claims recite the process of performing an economic transaction which is encompassed by the abstract idea of methods of organizing human activity.
However, the recited additional elements place the recited abstract idea into practical application. Specifically, the ability for the invention to perform the specified transactions offline, while congregating payments in a transaction log for periodic uploading to a server provides a significant security improvement as operating offline prevents malicious attacks via online interfaces. Additionally, the ability to operate offline provides significant consumer marketability improvements by allowing the invention to operate in location with unstable internet connection.
Therefore, as the recited abstract idea is placed into practical application, the claims are patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner can also be reached via email at Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                       

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685